ON SUGGESTION OF ERROR.
The original opinion, referring to the number of sales, said "such sales being numbered 4136, 711 and 4210 respectively." The record did show these numbers under the heading "No. of Sale." The court was, therefore, justified in the use of that expression. Appellee, in this combination suggestion of error and motion to correct the record, says these were in fact tax receipt, and not tax sale, numbers, and asks permission to now file and make a part of the appeal record certified photostatic copies of the land assessment rolls, tax receipts, and the record and list of lands sold to the state, relating to the tax sales here in question. The opinion made reference to these numbers merely as evidence of the fact that the lands were offered and sold in more than one sale. The documents now asked to be made a part of the record in no wise disprove that fact. On the contrary, so far as they are evidence, they rather support that fact. In addition, there was no issue in the lower court and none here as to whether there was more than one sale. The bill charged, and the answer frankly admitted, that the lands were *Page 237 
contiguous and adjacent, constituted one tract, were assessed to the same owner, and were not offered and sold as a unit at one sale. The case was tried below and has been argued here on that assumption. The contest has been on other issues. Appellant does not now assert there was only one sale. Some of the documents now offered are already in the record, and those offered which are not in the record would not alter the fact that there was more than one sale. It would be useless to sustain the motion.
The suggestion of error assumes that the incorporation into the record of the tendered documents would necessarily produce a different result from that reached in the original opinion. That is not correct. Therefore, the motion and suggestion of error are both overruled.
Overruled.